Citation Nr: 1025298	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  96-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to May 1958.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge in January 2000.  A transcript of that hearing is of 
record.

The Board, the United States Court of Appeals for Veterans Claims 
(Court), and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) have considered the Veteran's claim 
previously.  In a June 2003 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's January 
2002 denial of the Veteran's claim and remanded the case for 
further action.  VA appealed that decision to the Federal 
Circuit.  

In April 2004, the Federal Circuit remanded the matter for 
further proceedings consistent with its decision in Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An October 2005 Court 
Order set aside and remanded the Board's January 2002 decision 
for further proceedings consistent with the order.

In compliance with the Court remand, the Board remanded the case 
to the RO in April 2006 for additional development.  After such 
development, the RO continued the denial of an increased rating, 
and returned the case to the Board for further appellate review.  
In November 2007, the Board again denied the Veteran's claim and 
the Veteran appealed the decision.  In a January 2010 decision, 
the Court affirmed the Board's decision in part and remanded and 
set aside the remaining portions of the Board's decision 
regarding the Veteran's right and left knee and left ankle.  The 
matter is now presented for the Board's further consideration.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


REMAND

In December 2009, the Court found that the Board's November 2007 
decision should be set aside because the Board failed to 
adequately discuss whether the Veteran had residual reactive 
arthritis or subsequent osteoarthritis of the right knee.  Such 
an analysis is in order.  Further, as it has been over three 
years since the Veteran was afforded an examination of his right 
knee, a new examination should be ordered to determine whether 
the Veteran has residual reactive arthritis or subsequent 
osteoarthritis of the right knee.  See 38 C.F.R. § 3.326 (2009) 
(where there is a claim for disability compensation but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a Department of Veterans Affairs examination will be 
authorized); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be considered 
contemporaneous).

In its decision, the Court additionally found that the Veteran's 
March and June 2007 VA examinations of the left knee and left 
ankle were inadequate as they failed to quantify the limitations 
caused by the Veteran's pain.  The Board finds that a new 
examination is in order noting that it is the medical examiner's 
responsibility to furnish a full description of the effects of a 
disability upon the person's ordinary activity, to include the 
effects of the disability due to pain.  38 C.F.R. §§  4.10, 4.40; 
DeLuca v. Brown, 8 Vet. App.202, 206 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to 
secure any records pertaining to care for 
rheumatoid arthritis which have been 
identified but not previously secured for 
inclusion in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the Veteran of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  Thereafter, the RO must schedule the 
Veteran for a VA examination by a board 
certified rheumatologist.  The Veteran's 
claims folder, to include any newly obtained 
treatment records, must be provided to the 
examiner for review.  All indicated studies 
must be performed, and all findings should be 
reported in detail.  In accordance with the 
latest AMIE worksheet for the joints, the 
examiner is to provide a detailed review of 
the Veteran's pertinent medical history and 
current complaints.  After a thorough 
examination and review of the Veteran's 
claims file, the examiner must determine:

Does the Veteran suffer from residual 
reactive arthritis or subsequent 
osteoarthritis of any joint, to include 
the right knee?  A complete rationale must 
be provided for any opinion offered.

Does the Veteran have active rheumatoid 
arthritis of the right knee, left knee or 
left ankle?  If so what is the nature and 
extent of that disorder?  

If active rheumatoid arthritis is not 
found, are there any clinically evident 
residuals of rheumatoid arthritis to 
include, limitation of joint motion, or 
joint ankylosis.  

The examiner must address whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with rheumatoid 
arthritis, or residuals thereof, involving 
the right knee, left knee and left ankle.  
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  The examining physician must 
indicate whether, and to what extent, the 
Veteran experiences functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  The mere fact that the 
appellant is retired does not excuse the 
need to address the functional impairment 
caused these disorders.  Functional loss 
in terms of any additional loss of motion 
and in terms of the effects of disability 
upon the person's ordinary activity must 
be addressed.

Is it at least as likely as not, i.e., is 
there a 50/50 chance, that any diagnosed 
degenerative osteoarthritis is caused or 
aggravated by rheumatoid arthritis or 
residuals thereof?  

A complete rationale must be provided for 
any opinion offered.

The examiner is requested to provide a copy 
of their curriculum vitae.

3.  The Veteran is hereby notified that it is 
his responsibility to report for any ordered 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any ordered examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective procedures 
at once.

5.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file before 
the file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).








